Citation Nr: 1241216	
Decision Date: 12/03/12    Archive Date: 12/12/12

DOCKET NO.  06-37 056A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for hypertension.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

M.W. Kreindler, Counsel


INTRODUCTION

The Veteran served on active duty from May 1966 to May 1968.

This matter came to the Board of Veterans' Appeals (Board) from a July 2005 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).  This matter was remanded in September 2010.


FINDING OF FACT

Hypertension did not have its clinical onset in service, and is not otherwise related to the Veteran's active service, and is not due to or aggravated by a service-connected disability.


CONCLUSION OF LAW

Hypertension was not incurred or aggravated in service and was not caused or aggravated by a service-connected disability.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2012).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) imposes obligations on VA in terms of its duty to notify and assist claimants.  When VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and the representative, if any, or any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004), the Court held that VA must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide. 

Initially, the Board notes that the Veteran did not specifically claim entitlement to service connection for hypertension but in July 2005 the RO adjudicated and denied the inferred claim of service connection for hypertension.  But the Veteran was not issued VCAA notice.  In September 2010, this matter was remanded, in part, to provide the Veteran proper notice pursuant to the VCAA.  In September 2010, December 2011 and January 2012, the Veteran was issued VCAA notices.  Collectively, the letters notified the Veteran of what information and evidence is needed to substantiate his claim of service connection, what information and evidence must be submitted by the claimant, the information and evidence that will be obtained by VA, and the evidence necessary to support a disability rating and effective date.  Id.; but see VA O.G.C. Prec. Op. No. 1-2004 (Feb. 24, 2004); see also Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The Board finds that any defect with respect to the timing of the VCAA notice requirement was harmless.  Although the notice provided to the Veteran in September 2010 and thereafter was not given prior to the first AOJ adjudication of the claim, the notice was provided per the Board's Remand and the claim was readjudicated in a May 2012 supplemental statement of the case.  Collectively, the contents of these notices fully complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  The claimant has been provided with every opportunity to submit evidence and argument in support of his claim, and to respond to VA notices.  Therefore, to decide the appeal would not be prejudicial to the claimant.  

The Veteran has received all essential notice, has had a meaningful opportunity to participate in the development of his claim and is not prejudiced by any technical notice deficiency along the way.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  In any event, the Veteran has not demonstrated any prejudice with regard to the content of the notice.  See Shinseki v. Sanders, 129 S.Ct.1696 (2009) (Reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination.)  See also Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006).  

The Board also finds that VA has complied with all assistance provisions of VCAA, to include substantial compliance with the September 2010 Board Remand.  D'Aries v. Peake, 22 Vet. App. 97, 105 (2008).  The evidence of record contains the Veteran's service treatment records, post-service VA treatment records, a November 2004 record from Bruce G. Rankin, D.O., treatise information, and lay statements of the Veteran.  In October 2010, the Veteran submitted a VA Form 21-4142, Authorization and Consent to Release Information to VA, pertaining to Dr. Rankin for treatment for the period September 1998 to June 2006.  In January 2012 and March 2012, VA requested the Veteran's treatment records from Dr. Rankin; however, there was no response.  In March 2012 VA correspondence to the Veteran he was informed that Dr. Rankin had not submitted the Veteran's records.  In a March 2012 VA Report of Contact via telephone, the Veteran indicated that he was in the process of obtaining medical records from Dr. Rankin but it might take more than 10 days because they were in storage.  The Veteran did not submit the records.  In light of the two VA requests to obtain records from Dr. Rankin without success and the Veteran's failure to submit records as indicated, the Board finds that any further attempts to obtain the records would be futile.  38 C.F.R. § 3.159(c)(1).  The Board has also reviewed the Veteran's paperless Virtual VA claims file, a highly secured electronic repository that is used to store and review documents involved in the claims process, and has noted that there are no additional documents in the Virtual VA file not already contained in the paper claims file or that are relevant to the claim on appeal.  There is otherwise no indication of relevant, outstanding records which would support the Veteran's claim.  38 U.S.C.A. § 5103A(c); 38 C.F.R. § 3.159(c)(1)-(3).  

In September 2010, the Veteran underwent a VA examination and an opinion was proffered.  The examination report and opinion are thorough and contain sufficient information to decide the issue on appeal.  The examination report is adequate for adjudicative purposes.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).

For all the foregoing reasons, the Board concludes that VA's duties to the Veteran have been fulfilled with respect to the issue on appeal.  


Criteria & Analysis

Applicable law provides that service connection will be granted if it is shown that the veteran suffers from disability resulting from an injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  That an injury occurred in service alone is not enough; there must be chronic disability resulting from that injury.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Disability which is proximately due to or the result of a service-connected disease or injury shall be service connected.  38 C.F.R. § 3.310 (2012).  The Board also notes that secondary service connection on the basis of aggravation is permitted under 38 C.F.R. § 3.310, and compensation is payable for that degree of aggravation of a non-service-connected disability caused by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439 (1995).
      
VA will not concede that a nonservice-connected disease or injury was aggravated by a service-connected disease or injury unless the baseline level of severity of the nonservice-connected disease or injury is established.  This baseline is to be established by medical evidence created before the onset of aggravation or by the earliest medical evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of severity of the nonservice-connected disease or injury.  38 C.F.R. § 3.310(b).  The rating activity is to determine the baseline and current levels of severity under the Schedule for Rating Disabilities (38 C.F.R. part 4) and determine the extent of aggravation by deducting the baseline level of severity, as well as any increase in severity due to the natural progress of the disease, from the current level.  Id. 

With regard to the medical opinions of record, where the Board is presented with conflicting medical evidence, it is free to favor one medical opinion over another, provided it offers an adequate basis for doing so.  Evans v. West, 12 Vet. App. 22, 30 (1998); Owens v. Brown, 7 Vet. App. 429, 433 (1995).  The Court has held that the Board must determine how much weight is to be attached to each medical opinion of record.  See Guerrieri v. Brown, 4 Vet. App. 467 (1993).  Greater weight may be placed on one medical professional's opinion over another, depending on factors such as reasoning employed by the medical professionals and whether or not, and the extent to which, they reviewed prior clinical records and other evidence.  Gabrielson v. Brown, 7 Vet. App. 36 (1994); see also Wensch v. Principi, 15 Vet. App. 362, 367 (2001) (it is not error for the Board to favor the opinion of one competent medical expert over that of another when the Board gives an adequate statement of reasons and bases).

Adequate reasons and bases, in short, must be presented if the Board adopts one medical opinion over another.  In assessing evidence such as medical opinions, the failure of the physician to provide a basis for his opinion goes to the weight or credibility of the evidence in the adjudication of the merits.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998).  Other factors for assessing the probative value of a medical opinion are the physician's access to the claims file and the thoroughness and detail of the opinion.  See Prejean v. West, 13 Vet. 444, 448-9 (2000).  In some cases, the physician's special qualifications or expertise in the relevant medical specialty or lack thereof may be a factor.  In every case, the Board must support its conclusion with an adequate statement of its reasoning of why it found one medical opinion more persuasive than the other.

Service connection is in effect for diabetes mellitus, type II, rated 10 percent disabling, effective December 28, 2004.

In June 2005, the Veteran underwent a VA examination.  It was noted that diabetes mellitus and hypertension were diagnosed in 2004.  The VA examiner diagnosed essential hypertension and opined that it is as likely as not that hypertension is related to diabetes mellitus (service connection was established in the July 2005 rating decision).  An addendum opinion was requested by the RO and in July 2005, the examiner stated the following:  "Please note that the essential hypertension related to "there is no heart involvement."  Hypertension secondary to diabetes mellitus is related to renal artery disease which is associated with diabetes mellitus."  In the September 2010 Board Remand, it was determined that this opinion was inadequate as it was not known the basis for the quotation marks referring to "heart involvement" and another VA examination was requested.  Likewise, the examiner did not provide an appropriate rationale for the etiological opinion.  As will be detailed below, the September 2010 VA examiner found no evidence of renal disease and the Board notes that treatment records on file do not reflect a diagnosis of renal disease.  For these reasons, the June 2005 opinion is entitled to no probative weight.

In September 2010, the Veteran underwent a VA examination.  The examiner noted that hypertension and diabetes were diagnosed at the same time approximately 7 years ago.  It was noted that the Veteran had gained 10 pounds in the past year, and he does not follow a diet or exercise.  The examiner diagnosed hypertension and opined that it is less likely than not related to diabetes since medical literature states that they are not related.  The examiner stated that it is not aggravated by diabetes but rather is aggravated by his increased weight gain and his lack of exercise.  The examiner noted that the Veteran had no evidence of proteinuria to indicate any renal disease which could cause hypertension.  He had a normal BUN/Creatinine level also.  

Upon review of the evidence of record, the Board has determined that service connection is not warranted for hypertension.  

Initially, the Board notes that the Veteran has not asserted that his hypertension is directly due to active service, but rather he claims that such disability is due to his diabetes mellitus.  Likewise, service treatment records from his period of active service are void of any complaints or treatment for hypertension or high blood pressure.  Moreover, as detailed hypertension was not diagnosed until decades after separation from service.  Evidence of a prolonged period without medical complaint can be considered as a factor, along with other factors concerning the Veteran's health and medical treatment during and after military service.  Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).

With regard to the assertion that his hypertension is due to his service-connected diabetes mellitus, as detailed the September 2010 VA examiner opined that his hypertension is not caused by or aggravated by his diabetes mellitus.  The opinion of the September 2010 VA examiner leads to a finding that the Veteran's hypertension is not proximately due to or aggravated by his diabetes mellitus.  The Board accepts the opinion of the September 2010 VA examiner as being the most probative medical evidence on the subject, as such was based on a review of all historical records, and contains a detailed rationale for the medical conclusion.  See Boggs v. West, 11 Vet. App. 334 (1998).  Given the depth of the examination report and the fact that the opinion was based on a review of the applicable record, the Board finds such opinion is probative and material to the Veteran's claim.  See Owens v. Brown, 7 Vet. App. 429 (1995).  

The Board acknowledges the treatise evidence submitted by the Veteran pertaining to a relationship between diabetes and high blood pressure.  The Board notes that medical treatise evidence can, in some circumstances, constitute competent medical evidence.  See 38 C.F.R. § 3.159(a)(1) (competent medical evidence may include statements contained in authoritative writings such as medical and scientific articles and research reports and analyses).  But, both Federal regulation and caselaw preclude granting service connection predicated on a result of speculation or mere possibility.  38 C.F.R. § 3.102; see Utendahl v. Derwinski, 1 Vet. App. 530, 531 (1991) (a medical treatise submitted by an appellant that only raises the possibility that there may be some relationship between sickle cell anemia and the veteran's fatal coronary artery disease does not show a direct causal relationship between the two disorders such as to entitle the appellant to service connection for the cause of the veteran's death).  Although the article indicates that having diabetes increases the risk for developing high blood pressure, the Court has held that a medical article or treatise "can provide important support when combined with an opinion of a medical professional" if the medical article or treatise evidence discussed generic relationships with a degree of certainty such that, under the facts of a specific case, there is at least "plausible causality" based upon objective facts rather than on an unsubstantiated medical opinion.  Sack v. West, 11 Vet. App. 314 (1998); see also Wallin v. West, 11 Vet. App. 509 (1998) (medical treatise evidence discussed generic relationships with a degree of certainty to establish a plausible causality of nexus), and Mattern v. West, 12 Vet. App. 222, 228 (1999).  In this case, however, the Veteran has not submitted an opinion from a medical professional to accompany the treatise evidence.  Thus, the medical article submitted by the Veteran is insufficient to establish the required medical nexus opinion for causation.

The Board has considered the Veteran's contention that a relationship exists between his diabetes and hypertension.  In adjudicating this claim, the Board must assess the Veteran's competence and credibility.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Washington v. Nicholson, 19 Vet. App. 362, 368- 69 (2005).

In Barr v. Nicholson, 21 Vet. App. 303 (2007), the Court emphasized that lay testimony is competent if it is limited to matters that the witness has actually observed and is within the realm of the witnesses personal knowledge.  See also 38 C.F.R. § 3.159(a)(2) (Competent lay evidence means any evidence not requiring that the proponent have specialized education, training or experience.  Lay evidence is competent if it is provided by a person who has knowledge of the facts or circumstances and conveys matters that can be observed and described by a lay person).

In this capacity, the Board finds the Veteran is competent to attest to his symptomatology associated with his diabetes and hypertension.  But the Veteran is not competent to relate his hypertension to his diabetes.  Rendering a medical conclusion requires expertise beyond that of the Veteran.  The Board has weighed the Veteran's statements as to hypertension symptomatology with the medical evidence of record, to include the post-service medical evidence, and VA medical opinion of record.  After weighing the lay and medical evidence, the Board finds that the lay evidence as to incurrence due to service-connected diabetes mellitus is less convincing than the objective medical evidence of record and, as such, is of less probative value here.  The probative medical evidence does not support a relationship between hypertension and diabetes mellitus.  

In conclusion, a preponderance of the evidence is against a finding that the Veteran's hypertension is causally related to the Veteran's active service, and to a service-connected disability.  Thus, the benefit of the doubt rule is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).


ORDER

Entitlement to service connection for hypertension is denied.



____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


